         Case 1:18-cv-04115-PAE Document 303 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ALEXANDRA CANOSA,

                                       Plaintiff,                        18 Civ. 4115 (PAE)
                        -v-
                                                                               ORDER
 HARVEY WEINSTEIN, THE WEINSTEIN COMPANY
 HOLDINGS, LLC, and THE WEINSTEIN COMPANY,
 LLC,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed, in camera, the medical records of defendant Harvey Weinstein,

whom plaintiff Alexandra Canosa seeks to depose at this time. Dkt. 77. Because the medical

records pre-date Mr. Weinstein’s incarceration, they are not conclusive as to his present medical

condition. They nonetheless raise sufficient questions as to Mr. Weinstein’s fitness to sit for a

deposition as to warrant, before such a deposition were to occur, an updated medical assessment

of his condition. The Court accordingly will not require Mr. Weinstein to sit for a deposition

during the month of March. The Court understands that Ms. Canosa is determining whether to

accept a settlement as proposed by the Bankruptcy Court or to continue with this litigation and

that as of February 4, 2021, she has not yet been served with the “Long Form Proof of Claim,”

which starts the process for evaluating and quantifying her claims. See Dkt. 286 ¶ 11

(declaration of Thomas P. Giuffra). Should this litigation continue, Ms. Canosa will be at liberty

to pursue Mr. Weinstein’s deposition upon an updated medical examination. Assuming Mr.

Weinstein were found fit to sit for a deposition, the Court would then consider, if renewed, Mr.
         Case 1:18-cv-04115-PAE Document 303 Filed 02/24/21 Page 2 of 2




Weinstein’s separate argument to defer the deposition, or limit the scope of questioning, based

on his intent to assert his Fifth Amendment rights.



       SO ORDERED.

                                                               
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 24, 2021
       New York, New York




                                                2
